Case 3:17-cv-01362 Document 1355 Filed 05/15/21 Page 1 of 20 PageID #: 53091




                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


THE CITY OF HUNTINGTON,
     Plaintiff,

v.
                                   CIVIL ACTION NO. 3:17-01362
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
      Defendants.
________________________________

CABELL COUNTY COMMISSION,
    Plaintiff,

v.
                                   CIVIL ACTION NO. 3:17-01665
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
    Defendants.


     RESPONSE TO DEFENDANTS’ MOTION TO EXCLUDE THE RULE 30(b)(6)
            DEPOSITION TESTIMONY OF THOMAS PREVOZNIK
Case 3:17-cv-01362 Document 1355 Filed 05/15/21 Page 2 of 20 PageID #: 53092




                                          INTRODUCTION

          The City of Huntington and Cabell County Commission submit this memorandum of law

in opposition to Defendants’ Motion to Exclude the Rule 30(b)(6) Deposition Testimony of

Thomas Prevoznik (Doc. 1310).

          These very Defendants jointly noticed and took Mr. Prevoznik’s deposition as the DEA’s

30(b)(6) representative “for use at trial.”1 The deposition was taken after extensive negotiations

between the parties and the DEA over times and topics.2 The deposition was taken with the

understanding with the DEA that subsequent depositions would not be permitted and pursuant to

an MDL case management order prohibiting redeposition of witnesses.3 The importance of the

deposition was underscored by the fact that MDL Special Master, David Cohen personally

presided over the deposition.4 Defendants now argue that the Court should “exclude any

designated testimony that is not based on Mr. Prevoznik’s personal knowledge.”5 They are legally

and factually wrong.

          Defendants’ premise that personal knowledge is required to admit Rule 30(b)(6) testimony

at trial is based on an interpretation of the rules that would vitiate the purpose of a Rule 30(b)(6)




1
 See Exhibit 1 (Notice of Videotaped 30(b)(6) Deposition of Thomas Prevoznik dated April 11,
2019 at 2).
2
 See infra n.1 at Exhibit A (Letter to DEA from Enu Mainigi regarding subpoenas in MDL 2804
dated July 10, 2018) and Exhibit B (Letter to Enu Mainigi and Linda Singer from Ava Rotell
Dustin, Executive Assistant United States Attorney dated March 22, 2019).
3
 See Exhibit 2 (Case Management Order One, MDL 2804 Doc. No. 232 at 13 (April 11, 2018),
No. 9 Preliminary Discovery Plan and Procedures, section (f) “Deposition Protocol”)); Exhibit 3
(Letter to Special Master Cohen from Assistant United States Attorney James Bennett II dated
Feb. 20, 2019 at p. 2); Exhibit 4 (Discovery Ruling No. 16 Regarding DEA Depositions, MDL
2804 Doc. No. 1386 at 2).
4
    See infra n.3 at Exhibit 4.
5
    Defendants’ Motion, Doc. 1310 at 2.


                                                 2
Case 3:17-cv-01362 Document 1355 Filed 05/15/21 Page 3 of 20 PageID #: 53093




deposition. Even if the personal knowledge requirement exists, the requirement is not strictly

applied to witness testimony by an organization, and it is clear that Mr. Prevoznik, who is currently

the DEA’s Deputy Assistant Administrator of Diversion Control and a 28-year veteran of the

agency, meets that standard. Finally, if the Court excludes this important testimony, the DEA will

not agree to provide a live witness at trial, depriving the Court and Plaintiffs of this important

testimony.

                      PROCEDURAL AND FACTUAL BACKGROUND

         The deposition at issue was taken in the MDL over three days beginning on April 17, 2019.

Getting to that point, however, involved extensive negotiations between the parties and the DEA.

First, on July 1, 2018, these Defendants requested permission from the United States Department

of Justice to designate a Rule 30(b)(6) witness to testify on behalf of the DEA pursuant to the

applicable Touhy regulations, 28 C.F.R. § 16.22(b).6 On December 11, 2018, the Plaintiffs

requested a Rule 30(b)(6) witness from the DEA to testify on five designated topics.7

         The DOJ made clear prior to the deposition that time should be allocated fairly among the

parties because it believed that the DEA witnesses should not be required to sit for more than one

deposition.8 And, the applicable case management order provides that “absent agreement or court

order, a witness will not be deposed more than once across any state or federal cases.”9


6
    Ex. 1 (Exhibit A Mainigi Touhy Letter to DEA dated July 10, 2018).
7
 Ex. 1 (Exhibit B Letter to Enu Mainigi and Linda Singer from Ava Rotell Dustin, Executive
Assistant United States Attorney dated March 22, 2019 at pp. 1, 9-10).
8
 Ex. 3 (Letter to Special Master Cohen from Assistant United States Attorney James Bennett II
dated Feb. 20, 2019 at p. 2)(“The United States does not take a position on the division of those
hours between the parties and/or party groups, but agrees that there should only be one deposition
of a witness and there needs to be a fair allocation of the time among the interested parties.”).
9
 Ex. 2, Case Management Order One, Doc. No. 232 at 13 (April 11, 2018), No. 9 Preliminary
Discovery Plan and Procedures, section (f) “Deposition Protocol”); Ex. 5, MDL Deposition



                                                 3
Case 3:17-cv-01362 Document 1355 Filed 05/15/21 Page 4 of 20 PageID #: 53094




Recognizing this would be a “one and done”, the parties and the DEA engaged in negotiations

regarding the total time available, the order of questioning, the scope of document production, and

the Rule 30(b)(6) topics.10 For its part the DEA was appropriately concerned with the diversion of

“critical resources and manpower from the work of the agency.”11 After numerous discussions

between the Plaintiffs, Defendants, DEA and DOJ officials, and Special Master Cohen, the DEA

agreed to designate four Rule 30(b)(6) witnesses to testify regarding nine topics including five of

the topics requested by Defendants.12

           Special Master Cohen ultimately resolved the parties’ disagreement over time allocation,

allocating 28.0 hours of deposition with 17.0 hours reserved for Defendants who were permitted

to question first and allocating 11.0 hours for Plaintiffs.13 His resolution of the disagreement over

time allocation was “designed with the intention of allowing the parties only as much time as is

absolutely necessary, while also ensuring as much as possible that these witnesses will not have to

testify again involuntarily in this MDL.”14

           The DEA understood the importance of this deposition. Indeed, “the witnesses identified

by the DEA are high ranking officials who are engaged in mission critical work for the agency.”15

In choosing witnesses, the DEA “elected to provide [Rule 30(b)(6)] witnesses who are already



Protocol, Doc. 643 at p.4, ¶ I(f)(2) (“Depositions taken in this MDL pursuant to this Order shall
not be retaken in this MDL without further order of the court upon good cause shown or an
agreement of the parties.”).
10
 Ex. 3 (Bennett Letter dated Feb. 20, 2019); Ex. 6, (Letter to Special Master Cohen from Enu
Mainigi dated Feb 18, 2019).
11
     Ex. 3 (Bennett Letter dated Feb. 20, 2019, at p. 2).
12
     Ex. 1 (Notice of Videotaped Deposition at p. 2).
13
     Ex. 4 (DR-16, MDL 2804 Doc. No. 1386, February 22, 2019, at p. 2).
14
     Id.
15
     Ex. 3 (Bennett Letter dated February 20, 2019, at p. 2).


                                                    4
Case 3:17-cv-01362 Document 1355 Filed 05/15/21 Page 5 of 20 PageID #: 53095




knowledgeable and could provide the greatest assistance to the parties.”16 Mr. Prevoznik, who

was the Deputy Assistant Administrator for Diversion Control, was authorized to testify regarding

nine topics including DEA’s interpretation and enforcement of 21 U.S.C. Section 823 and 21

C.F.R. Section 1301.74, obligations to monitor third party registrants; guidance provided by DEA

regarding what makes an order for controlled substances “suspicious” under 21 C.F.R. Section

1301.74; and DEA’s practice of notifying distributors when another distributor terminated its

relationship with a customer due to the risk of diversion.17

           Mr. Prevoznik was an appropriate choice to serve as a Rule 30(b)(6) witness for the DEA

on these topics. He has been employed by the DEA for over 28 years, including positions both in

the field and at headquarters.18 His responsibilities included, among other things, presentations at

industry conferences on behalf of the DEA.19 He testified that he had been a “diversion

investigator” for the entirety of his 28-year tenure at DEA, including as a supervisor.20 His job

responsibilities also included a 12-week DEA training course and “refresher” courses every 3-5

years.21 His positions and tenure at the DEA are sufficient to give him personal knowledge of

DEA practices and procedures that predate his appointment as Deputy Assistant Administrator for

Diversion Control.

           Mr. Prevoznik also took the obligation of serving as DEA’s Rule 30(b)(6) witness

seriously. Mr. Prevoznik spent more than one hundred (100+) hours over a period of four (4)


16
     Id.
17
  Ex. 1 (Exhibit B, Letter to Mainigi and Singer from Dustin, Executive Assistant United States
Attorney dated March 22, 2019 at pp. 2-10).
18
     Tr. p. 42:11-43:18; Ex. 7. (Thomas W. Prevoznik Summary of Experience).
19
     Tr. p. 59:24-60:19, 62:7-17, 63:21-23.
20
     Tr. p. 84:2-21.
21
     Tr. 86:16-88:21.


                                                  5
Case 3:17-cv-01362 Document 1355 Filed 05/15/21 Page 6 of 20 PageID #: 53096




months (from December 2018 through April 2019) reviewing DEA policies and documents and

preparing for the deposition, including fifty (50) hours of document review.22 Mr. Prevoznik

testified, generally, that in preparation for providing testimony on DEA’s interpretation and

enforcement of and practices related to 21 U.S.C. Section 823 and 21 C.F.R. Section 1301.74, he

met with twenty DEA colleagues about DEA’s policies and practices regarding suspicious

orders.23 Mr. Prevoznik explained:

          I’ve been on the job 28 years. So I know quite a few people. I reached out to the
          main people that I knew would have information, and based on discussing with
          them, there were suggestions made to reach out to other people. Some of the people
          I worked with in headquarters and I worked closely with them, so I – they knew
          information that could help me prepare.24

Mr. Prevoznik had weekly meetings with these individuals with knowledge.25

          Mr. Prevoznik also reviewed DEA records to understand the policies and procedures that

DEA has articulated to its registrants.26 Mr. Prevoznik testified that he reviewed DEA business

records dating back to the 1980s.27

           In the end, Mr. Prevoznik testified over the course of three days in a deposition supervised

by Special Master Cohen which the Defendants had ample opportunity to lodge objections and

vigorously cross examine him. Plaintiffs have inquired whether Mr. Prevoznik would be able to

appear live at trial should the Court grant this motion.28 DOJ responded:




22
     Exhibit 8 (Prevoznik Deposition Preparation).
23
     Tr. 21:7-22:19.
24
     Id. at 26:13-24.
25
     Id. at 28:11-29:1; 39:13-24.
26
     Id. at 28:11-29:1; 39:13-24.
27
     Tr. May 17, 2019 at 1221:11-1222:14
28
     See Ex. 9 (Letter to DOJ from Singer dated May 13, 2021).


                                                   6
Case 3:17-cv-01362 Document 1355 Filed 05/15/21 Page 7 of 20 PageID #: 53097




          Mr. Prevoznik is a senior DEA official with significant responsibilities, and it
          would be disruptive to DEA’s operations for the DEA to make Mr. Prevoznik
          available for live testimony at each opioid-related trial. For this reason, and
          pursuant to the Special Master’s order [DR-16], the DEA agreed to make Mr.
          Prevoznik available in the MDL, and he provided detailed deposition testimony for
          three days in April and May 2019. Accordingly, the DEA has serious concerns
          about authorizing his testimony in this matter.29

The DOJ also noted that “the Court is not within 100 miles of where Mr. Prevoznik lives or

regularly transacts business.”30

          Both parties designated Mr. Prevoznik’s deposition testimony (and the testimony of other

DEA designees) in both CT1 and this track of the MDL, suggesting the parties’ expectation that

this testimony would be admissible.31 Until the filing of this motion, Defendants failed to make

any objection to Plaintiffs’ listing of Mr. Prevoznik on its witness list, always by deposition

designation, in October 2020 and April 2021.

                                              ARGUMENT

I.        RULE 30(b)(6) TESTIMONY NEED NOT BE BASED ON PERSONAL
          KNOWLEDGE TO BE ADMISSIBLE AT TRIAL.
          Defendants argue that Rule 30(b)(6) testimony not based on personal knowledge is not

admissible at trial. Defendants’ interpretation of the Rules would render Rule 30(b)(6) depositions

practically meaningless. This Court should reject this cramped interpretation of the rules.

          The Fifth Circuit recognized that a Rule 30(b)(6) witness “testifies ‘vicariously,’ for the

corporation, as to its knowledge and perceptions.”32 The Fifth Circuit further determined that if a

Rule 30(b)(6) witness is made available at trial, he should be allowed to testify as to matters within



29
     See Ex. 10 (Letter to Singer from Waites dated May 14, 2021).
30
     Id. (citing Fed. R. Civ. Proc. 45(c)).
31
     Ex. 4, DR-16 at p. 1.
32
     Brazos River Auth. v. GE Ionics, Inc., 469 F.3d 416, 434 (5th Cir. 2006).


                                                   7
Case 3:17-cv-01362 Document 1355 Filed 05/15/21 Page 8 of 20 PageID #: 53098




corporate knowledge to which he testified at the deposition.33 Similarly, in Sara Lee Corp. v. Kraft

Foods Inc., the court determined that it was improper to limit a nonparty’s testimony strictly to

matters within his personal knowledge.34 The Sara Lee court held that “a Rule 30(b)(6) witness

may ‘testify not only to matters within his personal knowledge but also to matters known or

reasonably available to the organization.’”35

           The court in Sara Lee further recognized that, “[w]hen it comes to using Rule 30(b)(6)

depositions at trial, strictly imposing the personal knowledge requirement would only recreate the

problems that Rule 30(b)(6) was created to solve. For example, a party might force a corporation

to ‘take a position’ on multiple issues through a Rule 30(b)(6) deposition, only to be left with the

daunting task of identifying which individual employees and former employees will have to be

called at trial to establish the same facts.”36 Sara Lee recognized that while the “purposes

underlying Rule 30(b)(6) must be balanced against the real dangers of admitting testimony based

on hearsay,”37 the court approved the admission of testimony based on corporate knowledge when

they were topics that are particularly suitable for Rule 30(b)(6) testimony such as matters about

which the corporation’s official position is relevant, such as corporate policies and procedures.38




33
     Id.
34
     276 F.R.D. 500, 503 (N.D. Ill. 2011),
35
  Id. at 503; see also PPM Fin., Inc. v. Norandal USA, Inc., 392 F.3d 889, 895 (7th Cir. 2004)
(holding district court properly considered deposition testimony of Rule 30(b)(6) deponent on
summary judgment, who “was free to testify to matters outside his personal knowledge as long as
they were within the corporate rubric”); Univ. Healthsys. Consortium v. Unitedhealth Grp., Inc.,
68 F. Supp. 3d 917, 921–22 (N.D. Ill. 2014) (same).
36
     276 F.R.D. at 503.
37
     Id. (citation omitted).
38
     Id.


                                                 8
Case 3:17-cv-01362 Document 1355 Filed 05/15/21 Page 9 of 20 PageID #: 53099




The testimony designated here fits within the Sara Lee test as the majority of the designations

assigned to Mr. Prevoznik explicitly reference the DEA’s policies and procedures.39

         Applying these rulings here would be consistent with the purpose of a Rule 30(b)(6)

deposition. The Defendants’ interpretation, on the other hand, would vitiate Rule 30(b)(6) as it

would exclude much of the corporate knowledge testimony contained in the deposition and deprive

the Court of highly relevant testimony. Here, both parties sought the 30(b)(6) testimony of the

DEA on numerous, often overlapping, topics related to the DEA’s policies, procedures, and

activities with respect to the Controlled Substances Act, including DEA’s guidance to registrants,

DEA’s enforcement activities, DEA’s implementation of quota, government examinations of the

DEA, and similar topics.

         Defendants’ nonbinding caselaw to the contrary is not persuasive. Mountain Valley

Pipeline, LLC v. 1.23 Acres of Land owned by Eagle's Nest Ministries, Inc., recognized that the

caselaw was conflicting.40 Moreover, all of the cases cited by Defendants involved live trial

testimony by someone who had been designated to testify as a corporate representative at the

request of the party offering the testimony rather than the use of Rule 30(b)(6) deposition




39
   Ex. 1 (Exhibit B Letter to Mainigi and Singer from Dustin, Executive Assistant United States
Attorney dated March 22, 2019 at pp. 2-10)(Interpretation and enforcement of, and practices
related to 21 U.S.C. § 823 and 21 C.F.R. § 1301.74; criteria regarding what makes an order for
controlled substances “suspicious” under 21 C.F.R. § 1301.74; procedures and practices relating
to obtaining, processing, analyzing, and taking formal or informal actions based upon ARCOS
Data, Suspicious Order Reports, or other Communications from DEA Registrants to identify and
stop sources of diversion; DEA's guidance to registrants and requests for guidance from registrants
with respect to any of the topics in this subpoena, including, but not limited to, all guidance and
communications related to DEA's Distributor Initiative; and DEA's interaction with the Healthcare
Distribution Management Association ("HDMA," now known as the Healthcare Distribution
Alliance ("HDA")) regarding best practices, guidance, or enforcement related to registrants'
obligations under the CSA and its implementing regulations).
40
     No. 7:18-CV-00610, 2019 WL 8920215, at *6 (W.D. Va. July 12, 2019).


                                                9
Case 3:17-cv-01362 Document 1355 Filed 05/15/21 Page 10 of 20 PageID #: 53100




testimony.41 In any event, these cases are not persuasive – especially when the testimony sought

to be admitted is from an federal regulatory agency.

          Absent allowing Rule 30(b)(6) testimony to be admitted, the parties would have to attempt

to obtain this information through the depositions and/or trial testimony of numerous current and

former DEA employees. Here, a contrary interpretation would result in requests for the DEA to

send someone to testify in every opioid-related litigation in federal court (where four additional

cases are in active litigation, another five are to be remanded, and more than 3,000 are lined up

behind them) and in multiple state court proceedings.

          However, as noted above, the DOJ has repeatedly expressed concerns over disruption of

the DEA’s operations and mission.42 These are government witness which the DOJ contends it

has the ability to block or limit testimony.43        Thus, when the testimony sought is from a

governmental regulatory agency, permitting Rule 30(b)(6) testimony to be used at trial is not only

the most efficient way to determine the position of the governmental agency, it may be the only




41
   Sabre Int'l Sec. v. Torres Advanced Enter. Sols., LLC, 72 F. Supp. 3d 131, 146 (D.D.C. 2014)
(“Torres cites a number of cases recognizing that, at a deposition conducted pursuant to Rule
30(b)(6) of the Federal Rules of Civil Procedure, the corporate designee need not have personal
knowledge of the matters on which he or she testifies. However, each of these cases involved
testimony given at a deposition; none pertained to the introduction of live testimony at a jury
trial.”); Mountain Valley Pipeline, LLC, supra (live trial testimony sought); Union Pump Co. v.
Centrifugal Tech. Inc., 404 F. App'x 899, 907 (5th Cir. 2010) (same); Brooks v. Caterpillar Glob.
Mining Am., LLC, No. 4:14CV-00022-JHM, 2017 WL 3426043, at *5 (W.D. Ky. Aug. 8, 2017)
(same).
42
     See, supra n.8.
43
   See Ex. 1 (Exhibit B, Letter to Mainigi and Singer from Dustin, Executive Assistant United
States Attorney dated March 22, 2019 at pp. 1-2). (“As you are aware, federal regulations govern
the disclosure of official DEA information by federal employees. See U.S. ex rel. Touhy v. Ragen,
340 U.S. 462, 468 (1951)… Under these regulations, current and former DEA employees are
prohibited from disclosing official information in proceeding in which the United States is not a
party without express authorization from the DOJ. See 28 C.F.R. 16.22(a).”).


                                                 10
Case 3:17-cv-01362 Document 1355 Filed 05/15/21 Page 11 of 20 PageID #: 53101




way to obtain the testimony. A ruling that the bulk of Mr. Prevoznik’s testimony is not admissible

at trial would frustrate the parties’ intent.

        Finally, the testimony is extremely relevant in this case. Defendants, in particular, have

hung much of their defense on the actions or inaction of the DEA, and both parties rely heavily on

the DEA’s interpretation of the Controlled Substances Act (“CSA”) and its regulations, including

24 CFR Section 1301.74, which outlines registrants’ duty to identify, report, and block suspicious

orders. Defendants characterized these depositions “among the most critical in the case.”44

        Unlike the typical third party, as the administrative agency charged with interpreting and

enforcing the CSA, its view of the duties of registrants is entitled to Chevron deference. 45 Thus,

the corporate testimony of the DEA, rather than the testimony of individual employees, has

heightened significance. Moreover, Plaintiffs were not party to the communications between the

DEA and Defendants that took place through numerous in-person meetings, inspections,

correspondence, conferences, and other briefings at which the DEA provided guidance to

Defendants. The DEA’s testimony regarding the content and meaning of these interactions,

therefore, is critical to provide the Court with a balanced account of these critical contested issues.

The prejudice to Plaintiffs if his testimony is excluded at this stage would be enormous.




44
  See Exhibit 11 Letter from Enu Mainigi to Special Master Cohen at p. 1 (“As you know,
Defendants requested these depositions, which we view as among the most critical in the case…”
(emphasis added)).
45
  Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 104 S. Ct. 2778, 81 L. Ed.
2d 694 (1984)(“A court should defer to an agency’s interpretation of its own regulation…unless
that interpretation is plainly erroneous or inconsistent with regulation”); see also Plaintiffs’ Reply
in Support of Motion for Partial Summary Judgment Concerning Defendants’ Statutory and
Regulatory Duties, Doc. 1145, Section D, pp. 14-18.


                                                  11
Case 3:17-cv-01362 Document 1355 Filed 05/15/21 Page 12 of 20 PageID #: 53102




II.       MR. PREVOZNIK HAS SUFFICIENT PERSONAL KNOWLEDGE OF THE
          SUBJECT MATTER.

          Even if personal knowledge is required to admit the testimony of a third-party Rule

30(b)(6) deponent, the testimony here meets the applicable standard for personal knowledge.

          A.     The test for personal knowledge when a designated witness testifies on behalf
                 of an entity is not strict.
          Personal knowledge under Rule 602 of the Federal Rules of Evidence “may be proved by

the witness’s own testimony, including the witness’ inferences and opinions, so long as these

inferences and opinions are themselves based on personal knowledge.”46 Courts, however, do not

strictly apply the personal knowledge requirement when a designated witness testifies on behalf

of an entity. Courts have found that the personal knowledge requirement can be satisfied through

experience alone.47 There is no requirement that the corporate employee witness transactions

firsthand.48 And, personal knowledge can be gained from a review of corporate documents.49 Or

even knowledge gained from others.50


46
     Saltzburg, Martin, Capra, Federal Rules of Evidence Vol. 2, (2011 version) § 602.02[1].
47
  Seltzer v. I.C. Optics, Ltd., 339 F. Supp. 2d 601, 606 (D.N.J. 2004) (court rejected an objection
based on the personal knowledge requirement, finding that “a person in his position would have
sufficient knowledge of company operations to support the assertions”); United States v. Oldrock,
867 F.3d 934, 104 Fed. R. Evid. Serv. 189 (8th Cir. 2017); U.S. v. STABL, Inc., 800 F.3d 476, 486,
92 Fed. R. Serv. 3d 797 (8th Cir. 2015).
48
   First Nat’l Bank v. Lustig, 96 F.3d 1554 (5th Cir. 1996) (bank’s employee and designated
representative could testify based on knowledge of bank’s regular procedures, even though she
wasn’t present when certain loans were approved); United States v. Quezada, 754 F.2d 1190, 1196
(5th Cir. 1985)(INS agent has sufficient personal knowledge of normal procedure for executing
deportation warrants, even though he didn’t personally observe execution of particular warrant).
49
  In re Tex. Eastern Transmission Corp. PCB Contamination Ins. Coverage Litig., 870 F. Supp.
1293, 870 F. Supp. 1293, 1304 (E.D. Pa. 1992) (testimony was based on knowledge derived from
“reliance on documents” was “sufficiently based on personal knowledge and is therefore
admissible evidence”).
50
  See Agfa-Gevaert,-, A.G. v. A.B. Dick Co., 879 F.2d 1518, 1523(7th Cir. 1989)(both expert and
board of directors could testify about defects in copiers where testimony was based on information



                                                 12
Case 3:17-cv-01362 Document 1355 Filed 05/15/21 Page 13 of 20 PageID #: 53103




          B.     Mr. Prevoznik’s experience, investigation, and preparation satisfy any
                 personal knowledge requirement.

          Defendants raise objections with the following categories of testimony:1) DEA’s

Interpretation of the CSA and Its Related Regulations Before 2012; 2) DEA’s Interpretation of a

1984 Letter; 3) U.S. Attorney General Report by the Suspicious Order Task Force in 1998; 4) 2005

and 2006 Meetings with Distributors; and 5) 2011 Meeting between the DEA and HDMA. Mr.

Prevoznik has personal knowledge of this subject matter through his investigation, experience and

review of DEA records relating to these topics. Indeed, Defendants themselves have now sought

to introduce one or more of these documents through Mr. Prevoznik.

          Mr. Prevoznik’s long-tenured experience renders him sufficiently qualified to testify

concerning DEA matters – including matters that predate his current position. As noted above,

Courts have found that the personal knowledge requirement can be satisfied through experience

alone.51 Mr. Prevoznik’s almost three decades at the DEA provide sufficient basis for the

testimony. As noted above, the DEA selected Mr. Prevoznik to testify as its designee precisely

because he was a high-ranking official who was “already knowledgeable and could provide the

greatest assistance to the parties.”52

          Mr. Prevoznik’s testimony regarding the DEA’s interpretation of the CSA and related

regulations constitute organizational knowledge acquired through his investigation in preparation




from customers, even though this was inferential, if it was the kind of inferences that
businesspeople normally draw. Noting that “knowledge acquired through others may still be
personal knowledge within the meaning of Fed.R.Evid. 602.”).
51
     See supra n.48.
52
     See supra n.17.


                                               13
Case 3:17-cv-01362 Document 1355 Filed 05/15/21 Page 14 of 20 PageID #: 53104




for the deposition and his review of extensive DEA records.53 These documents themselves are

exempt from the hearsay rule as they constitute public records under Federal Rule of Evidence

803(8) and support a finding of personal knowledge of DEA practices and procedures on the part

of the witness.

           For example, Mr. Prevoznik reviewed the DEA’s Office of Diversion Control’s “Seminar

Report Controlled Substances Manufacturers and Wholesalers Seminar” from a seminar held in

San Antonio, Texas, on April 7-9, 1987, which was “designed to tap industry security expertise in

certain areas of diversion control, and to open communication not only between the industry and

DEA out also within industry.”54 The report indicates that during an open session on excessive

order monitoring programs, DEA Deputy Director of Diversion Control Ronald Buzzeo,

addressed “whether DEA would take action against a registrant which reported an order then

shipped it. DEA pointed out that the company is still responsible under their registrations for acting

in the public interest. Reporting the order does not in any way relieve the firm from the

responsibility for shipment.”55 Review of this report is sufficient to give Mr. Prevoznik personal




53
   Mr. Prevoznik testified that he reviewed: DEA’s Office of Diversion Control’s Seminar Report
from the Controlled Substances Manufacturer and Wholesalers Seminar; documents regarding the
NWDA Suspicious Order Monitoring Systems; DEA letters discussing the duty of registrants
under the CSA; public notice regarding the Task Force on Suspicious Orders; PowerPoint
Presentation on Internet pharmacies; records of 2005 and 2006 meetings with distributors; and
records of the 2011 meeting between DEA and HDMA. See Tr. at 802:20-806:3; 806:5-811:5;
808:13-809:24; 828:1-833:5; 829:10-833:5; and 957:4-10; 1152:16-1153:2. Although this list is
not a comprehensive list of all records Mr. Prevoznik reviewed since 2012, it highlights documents
that establish that he has personal knowledge through his review of numerous DEA records prior
to 2012.
54
  Tr. at 802:20-806:3; Seminar Report, Controlled Substances Manufacturers and Wholesalers
Seminar (April 7-9, 1987), Exhibit 12.
55
     Id.


                                                 14
Case 3:17-cv-01362 Document 1355 Filed 05/15/21 Page 15 of 20 PageID #: 53105




knowledge of the DEA’s positions in 1987 regarding registrant’s obligations not to ship suspicious

orders.

          Similarly, Mr. Prevoznik also relied on the “NWDA Suspicious Order Monitoring

Systems”, which was reviewed by the DEA. The document explains that “it is the responsibility

of the wholesaler to design and operate a system which will disclose to the wholesaler suspicious

orders of controlled substances.”56 The report further provides that “single orders of unusual size

or deviation must be reported immediately. The submission of a monthly printout of after-the-fact

sales will not relieve a registrant from the responsibility of reporting these single excessive or

suspicious orders. DEA has ‘interpreted’ orders to mean prior to shipment.”57

          Mr. Prevoznik also reviewed DEA letters, including “Letters from DEA Approving the

Format” attached to the NWDA Suspicious Order Monitoring Systems report. The DEA letters are

dated April 27, 1984 and May 16, 1984 from G. Thomas Gitchel, Acting Chief Diversion

Operations Section to Ronald J. Streck, Vice President of Government Affairs for the National

Wholesale Druggists’ Association.58 Notably, Defendants have themselves sought to introduce

some, if not all, of these letters as exhibits through Mr. Prevoznik.

          The April 27, 1984 letter indicates that the “NWDA’s draft format for a suspicious order

monitoring system provides an excellent framework for distributor registrants to…design and

operate a system to disclose to the registrant suspicious orders of controlled substances. (21 CFR

1301.74(b)) …[A]n after-the-fact computer printout of sales data does not relieve a registrant of

its responsibility to report excessive or suspicious orders when discovered.”59


56
     See Exhibit 13 (NWDA Suspicious Order Monitoring System, June 21, 1993, at 1).
57
     Tr. at 806:5-811:5; Ex. 11 at 7.
58
     Ex. 13 (Attachments at pp. 9-11).
59
     Id.; 808:13-809:24.


                                                 15
Case 3:17-cv-01362 Document 1355 Filed 05/15/21 Page 16 of 20 PageID #: 53106




          In the May 16, 1984 letter challenged by Defendants, Mr. Gitchel, Acting Chief, Diversion

Operations Section, states that “I want to make it clear that the submission of a monthly printout

of after-the-fact sales will not relieve a registrant from the responsibility of reporting excessive or

suspicious orders. DEA has interpreted ‘orders’ to mean prior to shipment.”60 The letter, which is

a DEA record, provides further support for the DEA’s position regarding the no-shipping duty and

a basis for Mr. Prevoznik’s corporate personal knowledge of the DEA.

          In the DEA’s December 8, 1993 letter from Gene Haislip, Director of the Office of

Diversion Control to Phillip Jordan, Special Agent in Charge, Dallas Field Division, Mr. Haislip

indicates that a DEA regulation, 21 C.F.R. § 1301.74(b), clearly places the responsibility of

designing and operating a system to identify suspicious orders of controlled substances on the

registrant[,]” and that “[i]mplicit in this requirement is the idea that the registrant should not merely

be accumulating data on what appear to be excessive purchases for eventual submission to DEA,

but rather that the system be monitored so that any such orders will be apparent to the registrant

and so that they can be reported to DEA upon discovery, and whenever possible, before the order

is shipped.”61

          Thus, Mr. Prevoznik’s review of these DEA records support his testimony that, under long-

standing federal law and agency guidance, orders must be blocked and promptly reported when

discovered.62

          In addition to the other documents reviewed, Mr. Prevoznik also reviewed documents from

the Attorney General’s “Task Force on Suspicious Orders.”63 A summary indicates that “[t]he Task


60
     Id. at 11; Id. at 810:7-24-811:5.
61
     Tr. at 816:8-821:5; Ex 14.
62
     Tr. at 814:11-815:18.
63
     DEA-Prevoznik-21; 62 Fed. Reg. 223, Ex. 15; Tr. at 828:1-833:5.


                                                   16
Case 3:17-cv-01362 Document 1355 Filed 05/15/21 Page 17 of 20 PageID #: 53107




Force shall be responsible for providing the Attorney General with recommendations, advice, and

proposals for the establishment of such guidelines that will adequately define suspicious orders of

listed chemicals.64 The Task Force was mandated by the Comprehensive Methamphetamine

Control Act of 1996 and was responsible for “providing the Attorney General with

recommendations, advice, and proposals for the establishment of such guidelines that will

adequately define suspicious orders of listed chemicals.”65 Defendants offer no analysis why Mr.

Prevoznik’s experience, investigation, and document review render his testimony regarding these

meetings outside his personal knowledge. Mr. Prevoznik testified that the Task Force did not

authorize registrants to apply thresholds that were three-times customers’ past orders to identify

suspicious orders.

           With respect to the 2005 and 2006 Meetings with Distributors, Mr. Prevoznik relied on an

internal memorandum to William Walker, Deputy Assistant Administrator, Office of Diversion

Control, from Michael R. Mapes, Chief E-Commerce Section (ODC), dated August 16, 2005,

which provides a summary of a meeting held on August 10, 2005 with Steve Mays, Director of

Regulatory Affairs for AmerisourceBergen.66 He also reviewed a meeting binder which contained

a PowerPoint presentation discussing 21 CFR Section 1301.74’s requirements regarding

identification and reporting of suspicious orders.”67 The presentation emphasized that “reporting

a suspicious order to DEA does NOT relieve the distributor of the responsibility to maintain

effective controls against diversion,” which again contradicts Defendants’ position that their duty




64
     Id.; Tr. at 829:10-833:5.
65
     Id.
66
     Internet Presentation with AmerisourceBergen, Aug. 10, 2005; DEA-Prevoznik-22; Ex. 16
67
     Id.


                                                  17
Case 3:17-cv-01362 Document 1355 Filed 05/15/21 Page 18 of 20 PageID #: 53108




did not extend beyond reporting suspicious orders.68 The fact that Mr. Prevoznik was not

employed at DEA headquarters at the time of the meeting does not prevent him from reviewing

the documents to obtain personal knowledge of what transpired at those meetings.

          Similarly, Mr. Prevoznik reviewed documents regarding the DEA meeting on December

19, 2011 with representatives of the Healthcare Distribution Management Association.69

Defendants offer no analysis why his DEA experience, document review and investigation of what

transpired at this meeting is insufficient to constitute personal knowledge on his part on behalf of

the DEA.

III.      DEFENDANTS’ OWN DESIGNATIONS WOULD BE SUBJECT TO THE
          COURT’S RULING IF THE COURT GRANTS DEFENDANTS’ MOTION.

          Plaintiffs lodged a continuing objection to Defendants’ introduction of selected documents

relating to DEA communications with wholesalers prior to 2006.70 Notwithstanding the continuing

objection, Defendants attempt to introduce documents on this very subject matter, which should

not be permitted if the Court grants Defendants’ motion.71

IV.       IF THE COURT IS INCLINED TO GRANT DEFENDANTS’ MOTION, MR.
          PREVOZNIK’S DEPOSITION SHOULD BE PERMITTED TO BE INTRODUCED
          FOR IMPEACHMENT PURPOSES

          As set forth in Section I, the corporate testimony of the DEA, rather than the testimony of

individual employees, has heightened significance. Because Plaintiffs were not party to the

communications between the DEA and Defendants at which the DEA provided guidance to




68
     Id. at 7 (emphasis in original); Tr. at 1152:16-1153:2.
69
     Ex. 17; Tr. 957:4-10.
70
     Tr. at 1080:1-1082:16.
71
 Defendants concede that their designations would be excluded if the Court so ruled. Defendants’
Motion at p. 4, n.7.

                                                   18
Case 3:17-cv-01362 Document 1355 Filed 05/15/21 Page 19 of 20 PageID #: 53109




Defendants, the DEA’s testimony regarding the content and meaning of these interactions,

therefore, is critical to provide the Court with a balanced account of these contested issues.

       The fact that Defendants could present their witnesses to testify with respect to interactions

with the DEA without a DEA counter voice is troubling. If the Court grants Defendants’ motion,

Plaintiffs nevertheless should be permitted to introduce Mr. Prevoznik’s deposition for

impeachment purposes.

                                      CONCLUSION

       For the foregoing reasons, Defendants’ motion to preclude the 30(b)(6) deposition

testimony of Thomas Prevoznik should be denied.

Dated: May 15, 2021                                   Respectfully submitted,

THE CITY OF HUNTINGTON                                CABELL COUNTY COMMISSION

/s/ Anne McGinness Kearse                             /s/ Paul T. Farrell Jr.
Anne McGinness Kearse (WVSB No 12547)                 Paul T. Farrell, Jr. (WVSB Bar No. 7443)
Joseph F. Rice                                        FARRELL & FULLER LLC
MOTLEY RICE LLC                                       1311 Ponce de Leon Ave., Suite 202
28 Bridgeside Blvd.                                   San Juan, Puerto Rico 00907
Mount Pleasant, SC 29464                              Mobile: 304-654-8281
Tel: 843-216-9000                                     paul@farrell.law
Fax: 843-216-9450
akearse@motleyrice.com
jrice@motleyrice.com                                  /s/ Anthony J. Majestro
                                                      Anthony J. Majestro (WVSB No. 5165)
Linda Singer                                          POWELL & MAJESTRO, PLLC
David I. Ackerman                                     405 Capitol Street, Suite P-1200
MOTLEY RICE LLC                                       Charleston, WV 25301
401 9th Street NW, Suite 1001                         304-346-2889 / 304-346-2895 (f)
Washington, DC 20004                                  amajestro@powellmajestro.com
Tel: 202-232-5504
Fax: 202-386-9622
lsinger@motleyrice.com
dackerman@motleyrice.com




                                                 19
Case 3:17-cv-01362 Document 1355 Filed 05/15/21 Page 20 of 20 PageID #: 53110




Charles R. “Rusty” Webb (WVSB No. 4782)               Michael A. Woelfel (WVSB No. 4106)
The Webb Law Centre, PLLC                             WOELFEL AND WOELFEL, LLP
716 Lee Street, East                                  801 Eighth Street
Charleston, West Virginia 25301                       Huntington, West Virginia 25701
Telephone: (304) 344-9322                             Tel. 304.522.6249
Facsimile: (304) 344-1157                             Fax. 304.522.9282
rusty@rustywebb.com                                   mikewoelfel3@gmail.com



                                 CERTIFICATE OF SERVICE

       I certify that on May 15, 2021, a copy of the foregoing was filed electronically. Notice of

this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s system.

                                                      /s/ Anthony J. Majestro
                                                      Anthony J. Majestro (WVSB 5165)




                                                 20
